Case 0:17-cv-60533-JEM Document 163 Entered on FLSD Docket 03/08/2019 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                       CIVIL MINUTES FOR HON. JOSE E. MARTINEZ
                         HON. ADALBERTO JORDAN PRESIDING


  Date: March 8, 2019                         Case No. 17-60533-CV-MARTINEZ


  Clerk: Wanda Holston                        Reporter:    Dawn Savino


  Title of Case: Patterson v. American Airlines


  Plaintiff Attorney: William Amlong; Karen Amlong


  Defense Attorney: Michael Holt; Mark Robertson


  Reason for Hearing:                     Motion Hearing


  Result of hearing:                       Hearing Held


  1. Court heard argument on Motions (DE 59 , 68).
